--------------------------------------------------------------------------------

 
EXHIBIT 10.3



 
PNM Resources, Inc.
Non-Union Severance Pay Plan
 
(Effective August 1, 2007)


 

      


--------------------------------------------------------------------------------



PNM RESOURCES, INC.
NON-UNION SEVERANCE PAY PLAN
 
 
INTRODUCTION
 
Effective January 1, 2002, Public Service Company of New Mexico (“PNM”) adopted
the Public Service Company of New Mexico Benefits My Way Plan (the “BMW
Plan”).  Effective November 27, 2002, sponsorship of the Plan was transferred
from PNM to PNM Resources, Inc. (“PNM Resources”) and the Plan was renamed the
“PNM Resources, Inc. Benefits My Way Plan.”  The BMW Plan consisted of a number
of component programs including Program 12, Non-Union Severance Pay Program (the
“Non-Union Severance Program”).
 
Effective as of January 1, 2004, PNM Resources amended and restated the BMW Plan
to divide it into a number of separate plans that replace the component programs
in effect on December 31, 2003.  As part of the amendment and restatement, the
PNM Resources, Inc. Non-Union Severance Pay Plan (the “Plan”) was created as a
successor plan to the Non-Union Severance Program.  By execution of this
document, PNM Resources hereby amends and restates the Plan in its entirety,
effective as of August 1, 2007 (the “Effective Date”).  This amended and
restated Plan document applies only to a Participant (1) who receives a Notice
of Impaction on or after the Effective Date and (2) who incurs a Separation from
Service on or after the Effective Date.
 
ARTICLE I
PURPOSE
 
1.1     General.  The purpose of the Plan is to provide severance benefits to
eligible Participants.  The Plan provides three forms of severance
benefits:  (a) Regular Severance Benefits; (b) Enhanced Severance Benefits; and
(c) Officer Group Severance Benefits.
 
ARTICLE II
DEFINITIONS
 
2.1     Definitions.  When a word or phrase appears in the Plan with the initial
letter capitalized, and the word or phrase does not commence a sentence, the
word or phrase shall generally be a term defined in this Article II or in the
Introduction.  The following words and phrases used in the Plan with the initial
letter capitalized shall have the meanings set forth below, unless a clearly
different meaning is required by the context in which the word or phrase is used
or the word or phrase is defined for a limited purpose elsewhere in the Plan
document:
 
(a)     “Affiliate” means (1) any member of a “controlled group of corporations”
(within the meaning of Section 414(b) of the Code as modified by Section 415(h)
of the Code) that includes PNM Resources as a member of the group; and (2) any
member of a group of trades or businesses under common control (within the
meaning of Section 414(c) of the Code as modified by Section 415(h) of the Code)
that includes PNM Resources as a member of the group.
 

--------------------------------------------------------------------------------


 
“50% Affiliate” means any of the following:  (1) an entity that would be a
member of a “controlled group of corporations” (within the meaning of Section
414(b) of the Code as modified by Section 415(h) of the Code) that includes the
Company as a member of the group if for purposes of applying Section 1563(a)(1),
(2) or (3) of the Code for determining the members of a controlled group of
corporations under Section 414(b) of the Code, the language “at least 50
percent” is used instead of “at least 80 percent” each place it appears in
Section 1563(a)(1), (2) and (3); and (2) an entity that would be a member of a
group of trades or businesses under common control (within the meaning of
Section 414(c) of the Code) that includes the Company as a member of the group
if for purposes of applying Treas. Reg. § 1.414(c)-2 for purposes of determining
the members of a group of trades or businesses (whether or not incorporated)
that are under common control for purposes of Section 414(c) of the Code, the
language “at least 50 percent” is used instead of “at least 80 percent” each
place it appears in Treas. Reg. § 1.414(c)-2.
 
(b)     “Base Salary” means the annual rate of base earnings of a Participant
immediately preceding his or her Separation from Service:
 
(1)     exclusive of overtime pay, bonuses, commission, payments for accrued
vacations or other special payments; and
 
(2)     before any deductions, including, but not limited to, any federal, state
or other taxes, and salary reduction amounts contributed to benefit plans or
programs.
 
(c)     “Benefits Department” means the organizational unit of PNMR Services
Company with responsibility for administering benefit programs sponsored by PNM
Resources and its Affiliates.
 
(d)     “Board” means the Board of Directors of PNM Resources.
 
(e)     “Cause” means, for purposes of termination of a Participant’s
employment:
 
(1)     The willful and continued failure of a Participant to substantially
perform his or her duties with the Company after written demand for substantial
performance is delivered to the Participant which specifically identifies the
manner in which the Participant has not substantially performed his or her
duties;
 
(2)     The willful failure to report to work for more than thirty (30) days; or
 
(3)     The willful engaging by the Participant in conduct which is demonstrably
and materially injurious to PNM Resources or any Affiliate, monetarily or
otherwise, including acts of fraud, misappropriation, violence or embezzlement
for personal gain at the expense of PNM Resources or any Affiliate, conviction
of a felony, or conviction of a misdemeanor involving immoral acts.
 
Cause shall not be deemed to exist on the basis of clauses (1) or (2) if the
failure results from such Participant’s incapacity due to verifiable physical or
Mental Illness substantiated by appropriate medical evidence.  An act, or
failure to act, by a Participant shall not be deemed “willful” if done or
omitted to be done by the Participant in good faith and with a reasonable belief
that his or her action was in the best interests of the Company.
 
2

--------------------------------------------------------------------------------


 
(f)     “Code” means the Internal Revenue Code of 1986, as amended.
 
(g)     “Committee” means the PNM Resources’ Benefits Governance Committee.
 
(h)  “Company” means, collectively, PNM Resources or any Affiliate of PNM
Resources that is authorized by the Board to adopt the Plan and which has
adopted the Plan pursuant to Article IX (Adoption by Affiliates).
 
(i)     “Effective Date” means August 1, 2007.
 
(j)     “Employee” means a common law employee who is a full-time employee of
the Company scheduled to work at least thirty-two (32) hours per week, or a
regular part-time or job share employee scheduled to work at least twenty (20)
hours per week.  Examples of individuals who are not “Employees” of the Company
for this purpose include:  (1) consultants; (2) leased employees or workers; (3)
individuals providing services to the Company pursuant to a contract with a
third party; (4) temporary employees or workers; (5) independent contractors;
(6) employees of independent contractors; (7) interns; and (8) co-op employees.
 
(k)     “Enhanced Severance Benefits” means the benefits described in Section
4.2 (Enhanced Severance Benefits).
 
(l)     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
 
(m)     “Health Plan” means the PNM Resources, Inc. Comprehensive Health Plan as
it may be amended or restated from time to time or any successor plan or plans
that provide the benefits currently provided under such plan.
 
(n)     “Impaction” means the elimination of a Participant’s position by the
Company, as approved by the President of the Company or his or her authorized
designee, followed by the Company giving a Notice of Impaction to the
Participant and the Participant’s subsequent Separation from Service due to the
Participant’s termination of employment by the Company.
 
(o)     “Management Group” means any Participant who is salary grade P15 or
higher at the time of Impaction.
 
(p)     “Mental Illness” means any disorder, other than a disorder induced by
alcohol or drug abuse, which impairs the behavior, emotional reaction or thought
process of a person.
 
 
3

--------------------------------------------------------------------------------


 
(q)     “Notice of Impaction” means a written notice issued by the Company, at
its sole discretion, to the Participant stating that his or her position with
the Company has been selected for Impaction.
 
(r)     “Officer Group” means Employees who are officers of the Company and are
in salary grades H18 or higher at the time of Impaction.
 
(s)     “Officer Group Severance Benefits” means the benefits described in
Section 4.3 (Officer Group Severance Benefits).
 
(t)     “Participant” means any Employee who has satisfied the eligibility
requirement for participation in the Plan as set forth in Section 3.1
(Participation).
 
(u)     “Plan” means the PNM Resources, Inc. Non-Union Severance Pay Plan, as
set forth in this document and as it may be amended from time to time.
 
(v)     “Plan Year” means a twelve (12) month period commencing on each January
1 and ending on each following December 31.
 
(w)     “PNM Resources” means PNM Resources, Inc.  As used in the Plan, “PNM
Resources” also means any successor in interest to PNM Resources resulting from
merger, consolidation, or transfer of substantially all of PNM Resources’
assets.
 
(x)     “Regular Severance Benefits” means the benefits described in Section 4.1
(Regular Severance Benefits).
 
(y)     “Release Agreement” means the Employment Termination and Release
Agreement to be executed by a Participant in order to be eligible for and
receive Enhanced Severance Benefits pursuant to Section 4.2 (Enhanced Severance
Benefits) or Officer Group Severance Benefits pursuant to Section 4.3 (Officer
Group Severance Benefits).  The Release Agreement shall be prepared only by the
Company.
 
(z)     “Separation from Service” means the termination of a Participant’s
employment with the Company and all Affiliates and 50% Affiliates due to death,
retirement or other reasons.  The Participant’s employment relationship is
treated as continuing while the Participant is on military leave, sick leave, or
other bona fide leave of absence (if the period of such leave does not exceed
six months, or if longer, so long as the Participant’s right to reemployment
with the Company or an Affiliate is provided either by statute or contract).  If
the Participant’s period of leave exceeds six months and the Participant’s right
to reemployment is not provided either by statute or by contract, the employment
relationship is deemed to terminate on the first day immediately following the
expiration of such six-month period.  Whether a termination of employment has
occurred will be determined based on all of the facts and circumstances and in
accordance with regulations issued by the United States Treasury Department
pursuant to Section 409A of the Code.
 
(aa)     “Year of Service” means a twelve (12) month period during which an
Employee performs services for the Company, counting each month as one-twelfth
(1/12th) of a year if the Employee was employed by the Company on any day of
that calendar month.  If the Employee’s employment with the Company includes a
break in employment, then only the Years of Service in the last period of
employment will be considered Years of Service.
 
 
4

--------------------------------------------------------------------------------


Any Employee who was employed by TNP Enterprises, Inc. or its subsidiaries on
the closing date of the transaction pursuant to which PNM Resources acquired all
of the outstanding stock of TNP Enterprises, Inc. and who immediately after the
closing date of the transaction was employed by the PNM Resources, TNP
Enterprises or the Affiliates of either shall receive credit for all service
with TNP Enterprises, Inc., Texas-New Mexico Power Company, First Choice Power,
Inc. or any other TNP Enterprises, Inc. subsidiary as if such service were
performed for the Company.  Such service will be credited on a reasonably
uniform basis for all such Employees.
 
Any Employee who was employed by Twin Oaks Power LP and its affiliates on the
closing date of the transaction pursuant to which Altura Power, L.P. acquired
certain assets of Twin Oaks Power LP and its affiliates and who immediately
after the closing date of the transaction was employed by the Company shall
receive credit for all service with Twin Oaks Power LP and its affiliates as if
such service were performed for the Company.  Such service will be credited on a
reasonably uniform basis for all such employees.
 
Persons employed in the service of EnergyCo, LLC or its affiliates immediately
before becoming an employee of the Company shall receive credit for all service
with EnergyCo, LLC or its affiliates as if such service were performed for the
Company.  Service will be credited on a reasonably uniform basis.
 
2.2     Special Purpose Definitions.  Additional definitions of terms that have
limited application may be set forth in the Section or Sections to which they
apply.
 
2.3     Construction.  The masculine gender, when appearing in the Plan, shall
include the feminine gender (and vice versa), and the singular shall include the
plural, unless the Plan clearly states to the contrary.  Headings and
subheadings are for the purpose of reference only and are not to be considered
in the construction of the Plan.  If any provision of the Plan is determined to
be for any reason invalid or unenforceable, the remaining provisions shall
continue in full force and effect.  All of the provisions of the Plan shall be
construed and enforced according to the laws of the State of New Mexico and
shall be administered according to the laws of such state, except as otherwise
required by ERISA, the Code, or other applicable Federal law.
 
ARTICLE III
ELIGIBILITY
 
3.1     Participation.  An Employee will become a Participant in the Plan as of
the day on which the Employee completes six months of service.  If an Employee
terminates employment prior to completing six months of service, the Employee
shall not become a Participant and shall not be entitled to receive any benefits
under this Plan.
 
3.2     Benefits Due to Impaction Only.  This Plan provides benefits only if a
Participant is Impacted.  As provided in Section 2.1(n) (Definitions –
Impaction), a Participant will be considered to be “Impacted” (and entitled to
receive benefits) only if all of the following conditions exist:
 
 
5

--------------------------------------------------------------------------------


(a)     The Participant’s position is eliminated by the Company;
 
(b)     The Company issues a Notice of Impaction to the Participant stating that
his or her position has been selected for Impaction; and
 
(c)     The Participant incurs a Separation from Service due to the
Participant’s termination of employment by the Company.  If a Participant’s
position is eliminated, but the Participant is not actually terminated by the
Company (for example, due to a transfer to another position), the Participant is
not entitled to receive benefits.  Similarly, if a Participant’s duties change,
but the Participant is not actually terminated by the Company, the Participant
is not entitled to receive benefits.  If a Participant’s employment is
terminated by the Company, but the Participant’s position is not eliminated, the
Participant is not entitled to receive benefits under this Plan.
 
3.3     Eligibility for Regular Severance Benefits.  To be eligible for Regular
Severance Benefits, a Participant must (a) be Impacted and (b) not be ineligible
to receive benefits under Section 3.7 (Certain Employees Ineligible for
Benefits).
 
3.4     Eligibility for Enhanced Severance Benefits.  In order to be eligible
for Enhanced Severance Benefits, a Participant must (a) satisfy all of the
requirements for Regular Severance Benefits as provided in Section 3.3
(Eligibility for Regular Severance Benefits) and (b) sign and deliver a Release
Agreement pursuant to Section 3.6 (Release Agreement) below.
 
3.5     Eligibility for Officer Group Severance Benefits.  In order to be
eligible for Officer Group Severance Benefits, a Participant must (a) satisfy
the requirements of Section 3.2 (Benefits Due to Impaction Only) other than
Section 3.2(b) (relating to receipt of a Notice of Impaction), (b) not be
ineligible to receive benefits under Section 3.7 (Certain Employees Ineligible
for Benefits), and (c) sign and deliver a Release Agreement pursuant to
Section 3.6 (Release Agreement) below.
 
3.6     Release Agreement.  The Release Agreement required by Section 4.2
(Enhanced Severance Benefits) and 4.3 (Officer Group Severance Benefits) shall
comply with the requirements of this Section.
 
(a)     General.  The Release Agreement shall contain such terms and conditions
as are satisfactory to the Company, including, but not limited to, the release
of any and all claims that the Participant may then have, as of the signing of
such release, against the Company, its employees, officers and directors. The
Participant generally shall have up to forty-five (45) unpaid days following the
date the Release Agreement is given to the Participant to sign and return the
Release Agreement to the Company.
 
(b)     Revocation of the Release Agreement.  Within seven (7) calendar days
after delivery of the Release Agreement to the Company by the Participant, the
Participant shall be entitled to revoke the Release Agreement by returning the
signed copy or counterpart original of the Release Agreement to the
Company.  The returned Release Agreement shall include the Participant’s written
signature in a space provided thereon, indicating his or her decision to revoke
the Release Agreement.
 
6

--------------------------------------------------------------------------------


 
(c)     Impact of Revocation.  The revocation of a previously signed and
delivered Release Agreement pursuant to the above shall be deemed to constitute
an irrevocable election by the Participant to have declined the election of
Enhanced Severance Benefits and Officer Group Severance Benefits.  If an Officer
Group Participant revokes an executed Release Agreement, the Officer Group
Participant may receive the Regular Severance Benefits described in Section 4.1
(Regular Severance Benefits), provided the Participant (1) satisfies the
requirements of Section 3.2 (Benefits Due to Impaction Only) other than Section
3.2(b) (relating to receipt of a Notice of Impaction), and (2) is not ineligible
to receive benefits under Section 3.7 (Certain Employees Ineligible for
Benefits).
 
3.7     Certain Employees Ineligible for Benefits.  The following Employees
shall be ineligible to receive Regular, Enhanced, or Officer Group Severance
Benefits under this Plan:
 
(a)     Employees whose terms and conditions of employment are subject to
collective bargaining;
 
(b)     Employees whose employment with the Company is terminated for Cause;
 
(c)     Employees who voluntarily resign from employment with the Company;
 
(d)     Employees whose employment with the Company is terminated due to a sale
of the Company or a portion of the Company if the Employee is offered a position
with the acquiror (regardless of whether the position is “comparable” to the
Participant’s current position with the Company), regardless of whether the
Participant accepts or declines such offer of employment; or
 
(e)     Employees who do not terminate employment with the Company and all of
its Affiliates and 50% Affiliates.
 
ARTICLE IV
BENEFITS
 
4.1     Regular Severance Benefits.  Participants satisfying the eligibility
requirements set forth in Section 3.3 (Eligibility for Regular Severance
Benefits) shall be entitled to the following benefits:
 
(a)     Severance Pay.  Severance pay shall be in a lump-sum amount equal to
four (4) weeks of Base Salary.
 
(b)     Medical, Dental and Vision Coverage.  Medical, dental and vision
coverage under the Health Plan, as the Participant had elected prior to the
Participant’s Separation from Service, shall be provided for the three (3)
months immediately following the Participant’s Separation from Service with the
cost of such coverage to be shared by the Company and the Participant on the
same basis as in effect prior to the Participant’s Separation from
Service.  Participant contributions that were required for participation in the
Health Plan will continue to be required during the three (3) month continuation
period.  No Participant may elect to receive cash or any other allowance in lieu
of medical, dental or vision coverage under the Health Plan.
 
7

--------------------------------------------------------------------------------


(c)     COBRA Continuation Coverage.  Continuation of coverage under the Health
Plan pursuant to Section 4980B of the Code will become effective upon completion
of the three (3) month period.
 
(d)     Life Insurance.  Term life insurance coverage in the face amount of Ten
Thousand Dollars ($10,000) will be Company-paid for the three (3) month period
following the Participant’s Separation from Service.
 
(e)     Placement Assistance.  The Company will provide the Participant with
placement assistance for up to six (6) months following the Participant’s
Separation from Service, either internally or through an outside consultant.
 
4.2     Enhanced Severance Benefits.  Participants satisfying the eligibility
requirements set forth in Section 3.4 (Eligibility for Enhanced Severance
Benefits) shall be entitled to the following benefits:
 
(a)     Severance Pay.  Severance pay shall be in a lump-sum amount equal to
four (4) months of Base Salary, plus one (1) additional week of Base Salary for
each Year of Service.  The Plan also provides additional severance pay based on
a Participant’s Years of Service as follows:
 
(1)     Additional Severance Pay for Participants with less than 10 Years of
Service.  If a Participant has less than ten (10) Years of Service at the time
of the Participant’s Separation from Service, the Participant shall receive an
additional ten percent (10%) of the amount of severance pay provided for in the
first sentence of this Section 4.2(a).
 
(2)     Additional Severance Pay for Participants with at least 10 Years of
Service but less than 20 Years of Service.  If a Participant has at least ten
(10) Years of Service but less than twenty (20) Years of Service at the time of
the Participant’s Separation from Service, the Participant shall receive an
additional twenty percent (20%) of the amount of severance pay provided for in
the first sentence of this Section 4.2(a).
 
(3)     Additional Severance Pay for Participants with 20 or More Years of
Service.  If a Participant has twenty (20) or more Years of Service at the time
of the Participant’s Separation from Service, the Participant shall receive an
additional thirty percent (30%) of the amount of severance pay provided for in
the first sentence of this Section 4.2(a).
 
(b)     Medical, Dental and Vision Coverage.  Medical, dental and vision
coverage under the Health Plan, as the Participant had elected prior to the
Participant’s Separation from Service, shall be provided for the six (6) months
immediately following the Participant’s Separation from Service with the cost of
such coverage to be shared by the Company and the Participant on the same basis
as in effect prior to the Participant’s Separation from Service.  Participant
contributions that were required for participation in the Health Plan will
continue to be required during the six (6) month continuation period.  No
Participant may elect to receive cash or any other allowance in lieu of medical,
dental or vision coverage under the Health Plan.
 
8

--------------------------------------------------------------------------------


(c)     COBRA Continuation Coverage.  Continuation of coverage under the Health
Plan pursuant to Section 4980B of the Code will become effective upon completion
of the six (6) month period.
 
(d)     Life Insurance.  Term life insurance coverage in the face amount of Ten
Thousand Dollars ($10,000) will be Company-paid for the six (6) months following
the Participant’s Separation from Service.
 
(e)     Placement Assistance for Employees who are not Members of the Management
Group.  For Participants who are not members of the Management Group, the
Company will provide the Participant with placement assistance for up to six (6)
months following the Participant’s Separation from Service, either internally or
through an outside consultant.
 
(f)     Placement Assistance for Employees who are Members of the Management
Group.  For Participants who are members of the Management Group, the Company
will pay the Participant a lump sum amount equal to one (1) month’s Base Salary
and the Company will provide the Participant with placement assistance for up to
six (6) months following the Participant’s Separation from Service, either
internally or through an outside consultant.
 
4.3     Officer Group Severance Benefits.  Participants satisfying the
eligibility requirements of Section 3.5 (Eligibility for Officer Group Severance
Benefits) shall be entitled to receive the following benefits:
 
(a)     Severance Pay.  Severance pay shall be in a lump-sum amount equal to
fourteen (14) months of Base Salary (with no additional cost-of-living
allowance, promotion, merit or other increases), plus one (1) additional week of
Base Salary for each Year of Service.
 
(b)     Medical, Dental and Vision Coverage.  Medical, dental and vision
coverage under the Health Plan, as the Participant had elected prior to the
Participant’s Separation from Service, shall be provided for the twelve (12)
months immediately following the Participant’s Separation from Service with the
cost of such coverage to be shared by the Company and the Participant on the
same basis as in effect prior to the Participant’s Separation from Service.
Participant contributions that were required for participation in the Health
Plan will continue to be required during the twelve (12) month continuation
period.  No Participant may elect to receive cash or any other allowance in lieu
of medical, dental or vision coverage under the Health Plan.
 
(c)     COBRA Continuation Coverage.  Continuation of coverage under the Health
Plan pursuant to Section 4980B of the Code will become effective upon completion
of the twelve (12) month period.
 
(d)     Life insurance and Accidental Death & Dismemberment Insurance.  Term
life insurance coverage and accidental death and dismemberment insurance
coverage in the face amount of one (1) times Base Salary will be Company-paid
for the twelve (12) months following the Participant’s Separation from Service.
 
 
9

--------------------------------------------------------------------------------


(e)     Placement Assistance.  The Company will reimburse the Participant for
his or her placement assistance expenses, up to a maximum of five percent (5%)
of the Participant’s Base Salary.  Placement assistance for Participants shall
include, but not be limited to, any of the following types of expenses:
 
(1)     out-of-town travel (i.e., airfare, mileage, rental cars, lodging and
meals;
 
(2)     services for outplacement;
 
(3)     resume preparation and mailing; and
 
(4)     recruitment or employment agencies’ fees.
 
Reimbursements pursuant to this paragraph will only be for expenses incurred
within nine (9) months following the Participant’s Separation from
Service.  Requests for reimbursements must be submitted within twelve (12)
months following the Participant’s Separation from Service.
 
4.4     Payment Date.  All payments shall be made in accordance with this
Section 4.4.
 
(a)     General Rule.  Notwithstanding any other provision of this Plan to the
contrary, no payment shall be made prior to the Participant’s Separation from
Service.  Within ten (10) business days following the Participant’s Separation
from Service, an amount equal to the Regular Severance Benefits to which a
Participant would be entitled pursuant to Section 4.1(a) (Regular Severance
Benefits – Severance Pay) will be paid to the Participant.  The balance of
severance pay, if any, due a Participant shall be paid within ten (10) business
days following the last day on which a Participant may revoke a previously
executed and timely delivered Release Agreement, if the Participant is to
receive Enhanced Severance Benefits or Officer Group Severance Benefits.
 
(b)     Payment Disputes.  If a payment is not made due to a dispute with
respect to such payment, the payment may be delayed in accordance with Treas.
Reg. § 1.409A-3(g).
 
(c)     Ban on Acceleration or Deferral.  Under no circumstances may the time or
schedule of any payment made or benefit provided pursuant to this Agreement be
accelerated or subject to a further deferral except as otherwise permitted or
required pursuant to regulations and other guidance issued pursuant to
Section 409A of the Code.
 
(d)     No Elections.  No Participant has any right to make any election
regarding the time or form of any payment due under this Agreement.
 
4.5     Suspension of Benefits.  Medical, dental, vision, and life insurance and
accidental death and dismemberment insurance benefits being received by a
Participant pursuant to the terms and conditions of this Article IV shall
terminate in the event, and at the time that, the Participant is subsequently
rehired as an Employee of the Company.
 
 
10

--------------------------------------------------------------------------------


4.6     No Duplication of Benefits.  Notwithstanding anything herein to the
contrary, the right to receive any benefits under the Plan by any Participant is
specifically conditioned upon the Participant either waiving or being ineligible
for any and all benefits under:
 
(a)     the PNM Resources, Inc. Employee Retention Plan, as it may be amended or
restated from time to time;
 
(b)     the PNM Resources, Inc. Union Severance Pay Plan, as it may be amended
or restated from time to time;
 
(c)     the PNM Resources, Inc. Officer Retention Plan, as it may be amended or
restated from time to time;
 
(d)     any successor or change in control or severance benefit plans otherwise
available to the Participant; or
 
(e)     any other severance, retention or change in control plan, program or
agreement sponsored by the Company.
 
4.7     Effect of Rehire.  Notwithstanding any provision to the contrary, the
Company may require a Participant to repay some or all of the benefits received
under the Plan as a condition of reemployment.
 
ARTICLE IV
PLAN ADMINISTRATION
 
5.1     Plan Administration.  The Committee shall administer the Plan.  The
Committee shall be the “Named Fiduciary” for purposes of ERISA and shall have
the authority to control, interpret and construe the Plan and manage the
operations thereof.  Any such interpretation and construction of any provisions
of the Plan by the Committee shall be final.  The Committee shall, in addition
to the foregoing, exercise such other powers and perform such other duties as it
may deem advisable in the administration of the Plan.  The Committee may
delegate some (or all) of its authority hereunder to the Benefits
Department.  The Committee also may engage agents and obtain other assistance
from the Company, including Company counsel.  The Committee shall not be
responsible for any action taken or not taken on the advice of legal
counsel.  The Committee is given specific authority to allocate and revoke
responsibilities among its members or designees.  When the Committee has
allocated authority pursuant to the foregoing, the Committee shall not be liable
for the acts or omissions of the party to whom such responsibility has been
allocated, except to the extent provided by law.
 
5.2     Claims Procedures.
 
(a)     Initial Claim.  A claim for benefits under the Plan must be submitted to
the Benefits Department.
 
11

--------------------------------------------------------------------------------


(1)     Notice of Decision.  Written notice of the disposition of the claim
shall be furnished to the claimant within a reasonable period of time, but not
later than ninety (90) days after receipt of the claim by the Benefits
Department, unless the Benefits Department determines that special circumstances
require an extension of time for processing the claim.  If the Benefits
Department determines that an extension is required, written notice (including
an explanation of the special circumstances requiring an extension and the date
by which the Benefits Department expects to render the benefits determination)
shall be furnished to the claimant prior to the termination of the original
ninety (90) day period.  In no event shall such extension exceed a period of
ninety (90) days from the end of the initial ninety (90) day period.  If the
claim is denied, the notice required pursuant to this Section shall set forth
the following:
 
(A)     The specific reason or reasons for the adverse determination;
 
(B)     Special reference to the specific Plan provisions upon which the
determination is based;
 
(C)     A description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary; and
 
(D)     An explanation of the Plan’s appeal procedure and the time limits
applicable to an appeal, including a statement of the claimant’s right to bring
a civil action under Section 502(a) of ERISA.
 
(b)     Appeal Procedures.  Every claimant shall have the right to appeal an
adverse benefits determination to the Committee (including, but not limited to,
whether the Participant’s Separation from Service was for Cause).  Such an
appeal may be accomplished by a written notice of appeal filed with the
Committee within sixty (60) days after receipt by the claimant of written
notification of the adverse benefits determination.  Claimants shall have the
opportunity to submit written comments, documents, records, and other
information relating to the claim for benefits.  Claimants will be provided,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant to the claimant’s claim for
benefits, such relevance to be determined in accordance with Section 5.2(c)
(Claims Procedures – Definition of Relevant) below.  The appeal shall take into
account all comments, documents, records, and other information submitted by
claimant relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination.
 
(1)     Notice of Decision.  Notice of a decision on appeal shall be furnished
to the claimant within a reasonable period of time, but not later than sixty
(60) days after receipt of the appeal by the Committee unless the Committee
determines that special circumstances (such as the need to hold a hearing if the
Committee determines that a hearing is required) require an extension of time
for processing the claim.  If the Committee determines that an extension is
required, written notice (including an explanation of the special circumstances
requiring an extension and the date by which the Committee expects to render the
benefits determination) shall be furnished to the claimant prior to the
termination of the original sixty (60) day period.  In no event shall such
extension exceed a period of sixty (60) days from the end of the initial sixty
(60) day period.  The notice required by the first sentence of this Section
shall be in writing, shall be set forth in a manner calculated to be understood
by the claimant and, in the case of an adverse benefit determination, shall set
forth the following:
 
12

--------------------------------------------------------------------------------


(A)     The specific reason or reasons for the adverse determination;
 
(B)     Reference to the specific Plan provisions upon which the determination
is based;
 
(C)     A statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits, such relevance
to be determined in accordance with Section 5.2(c) (Claims Procedures –
Definition of Relevant), below; and
 
(D)     An explanation of the claimant’s right to bring a civil action under
Section 502(a) of ERISA following an adverse benefit determination on appeal.
 
(c)     Definition of Relevant.  For purposes of this Section, a document, or
other information shall be considered “relevant” to the claimant’s claim if such
document, record or other information:
 
(1)     Was relied upon in making the benefit determination;
 
(2)     Was submitted, considered or generated in the course of making the
benefit determination, without regard to whether such document, record or other
information was relied upon in making the benefit determination; or
 
(3)     Demonstrates compliance with the administrative processes and safeguards
required pursuant to this Section 5.2 on making the benefit determination.
 
(d)     Decisions Final; Procedures Mandatory.  To the extent permitted by law,
a decision on review or appeal shall be binding and conclusive upon all persons
whomsoever.  To the extent permitted by law, completion of the claims procedures
described in this Section shall be a mandatory precondition that must be
complied with prior to commencement of a legal or equitable action in connection
with the Plan by a person claiming rights under the Plan.  The Committee may, in
its sole discretion, waive these procedures as a mandatory precondition to such
an action.
 
(e)     Time For Filing Legal Or Equitable Action.  Any legal or equitable
action filed in connection with the Plan by a person claiming rights under the
Plan must be commenced not later than the earlier of:  (1) the shortest
applicable statute of limitations provided by law; or (2) two (2) years of the
date the written copy of the Committee’s decision on review is delivered to the
claimant in accordance with Section 5.2(b)(1) (Claims Procedures – Appeal
Procedures – Notice of Decision).
 


13

--------------------------------------------------------------------------------


 
ARTICLE VI
BINDING AGREEMENT
 
6.1     General.  Subject to the right of the Company to amend or terminate the
Plan, and the Committee’s right to interpret the Plan, the Plan shall be for the
benefit of and be enforceable by, a Participant’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.  If a Participant should die after satisfying the
requirements for the receipt of benefits hereunder, any amount remaining unpaid
to him or her, unless otherwise provided herein, shall be paid in accordance
with the terms of the Plan to the Participant’s designee or, if there is no such
designee, to the Participant’s estate.
 
ARTICLE VII
NOTICE
 
7.1     General.  For the purpose of the Plan, and except as specifically set
forth herein, notices and all other communications provided for in the Plan
shall be in writing and shall be deemed to have been duly given when
hand-delivered or mailed by United States certified mail, return receipt
requested, postage prepaid, addressed to the Participant at his or her last
known address, and to the Company at Alvarado Square, Albuquerque, New Mexico,
87158, provided that all notices to the Company shall be directed to the
attention of the Secretary of PNM Resources; or to such other address as either
party may have furnished to the other in writing in accordance herewith, except
that notice of change of address shall be effective only upon receipt.
 
ARTICLE VIII
AMENDMENT AND TERMINATION
 
8.1     General.  The Plan may be amended, in whole or in part, or terminated at
any time, by PNM Resources subject to the following exceptions:
 
(a)     No amendment or termination of the Plan shall impair or abridge the
obligations of the Company already incurred.
 
(b)     No amendment or termination of the Plan shall affect the rights of a
Participant who terminated employment before the effective date of such
amendment or termination and who (1) received a Notice of Impaction before the
Effective Date and (2) incurred a Separation from Service before the Effective
Date.
 
(c)     Notwithstanding the foregoing, the Plan may be amended at will at any
time and from time to time by PNM Resources to reflect changes necessary due to
revisions to, or interpretations of:  (1) ERISA; (2) the Code; or (3) any other
provision of applicable state or federal law.
 
(d)     Notwithstanding any provision of this Plan to the contrary, no amendment
may be made if it will result in a violation of Section 409A of the Code and any
such amendment shall at no time have any legal validity.
 


14

--------------------------------------------------------------------------------


 
ARTICLE VIX
ADOPTION BY AFFILIATES
 
9.1     Adoption by Affiliates. 
 
(a)     An Affiliate, by action of its board of directors, may adopt the Plan
with respect to its Employees only with the approval of the Board.
 
(b)     Except as otherwise clearly indicated by the context “Company” as used
herein shall include each Affiliate that has adopted this Plan in accordance
with this Section 9.1.
 
(c)     By adopting the Plan, each participating Affiliate shall be deemed to
have agreed to:
 
(1)     Assume the obligations and liabilities imposed upon it by the Plan with
respect to the its Employees;
 
(2)     Comply with all of the terms and provisions of the Plan;
 
(3)     Delegate to the Committee the power and responsibility to administer the
Plan with respect to the Affiliate’s Employees;
 
(4)     Delegate to PNM Resources the full power to amend or terminate the Plan
with respect to the Affiliate’s Employees; and
 
(5)     Be bound by any action taken by PNM Resources pursuant to the terms and
provisions of the Plan, regardless of whether such action is taken with or
without the consent of the Affiliate.
 
(d)     If an Employee is transferred between Affiliates or 50% Affiliates, the
Employee shall not be deemed to have terminated employment for purposes of this
Plan.
 
(e)     Any Affiliate that has adopted this Plan for the benefit of its
Employees may terminate its adoption of the Plan by action of its board of
directors and timely providing notice to PNM Resources of such termination.
 
(f)     PNM Resources and each participating Affiliate shall bear the costs and
expenses of providing benefits to their respective Employees who are
Participants.  Such costs and expenses shall be allocated among PNM Resources
Affiliates in accordance with agreements entered into between PNM Resources and
any participating Affiliate, or in the absence of such an agreement, procedures
adopted by PNM Resources.
 
ARTICLE X
MISCELLANEOUS
 
10.1     Withholding.  Any payments provided for hereunder shall be paid subject
to any applicable withholding required under federal, state or local law.
 
15

--------------------------------------------------------------------------------


10.2     No Right of Assignment.  Neither a Participant nor any person taking on
behalf of a Participant may anticipate, assign or alienate (either by law or
equity) any benefit provided under the Plan and the Company shall not recognize
any such anticipation, assignment or alienation.  Furthermore, to the extent
permitted by law, a benefit under the Plan is not subject to attachment,
garnishment, levy, execution or other legal or equitable process.
 
10.3     No Employment Contract.  Notwithstanding anything to the contrary
contained in the Plan, by the execution of the Plan, the Company does not intend
to change the employment-at-will relationship with any of its
employees.  Instead, the Company retains its absolute right to terminate any
employee at any time.
 
10.4     Mitigation of Benefits.  The Participant shall not be required to
mitigate the amount of payment provided for in the Plan by seeking other
employment or otherwise, and except as set forth in the Plan, the amount of any
payment or benefit provided for shall not be reduced by any compensation earned
by the Participant as the result of employment by another employer, or by
retirement benefits received.
 
10.5     Service of Process.  The Secretary of PNM Resources shall be the agent
for service of process in matters relating to the Plan.
 
10.6     ERISA Plan.  The Plan shall be interpreted as, and is intended to
qualify as, a severance pay plan under ERISA, and therefore does not constitute
an employee pension benefit plan pursuant to Section 3(2) of ERISA.
 
10.7     Compliant Operation and Interpretation.  This Plan shall be operated in
compliance with Section 409A or an exception thereto and each provision of this
Plan shall be interpreted, to the extent possible, to comply with Section 409A
or to qualify for an exception thereto.
 
IN WITNESS WHEREOF, the Company has caused this Plan document to be executed by
its duly authorized representative on this 30th day of July, 2007.
 
PNM RESOURCES, INC.
 
By:           /s/ Alice A.
Cobb                                                                
 
 Its: SVP, Chief Administrative Officer
 


                         

16

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
 
Page
ARTICLE I
PURPOSE
 
1.1
General 
1

 
ARTICLE II
DEFINITIONS
 
2.1
Definitions 
1

2.2
Special Purpose Definitions 
5

2.3
Construction 
5

 
ARTICLE III
ELIGIBILITY
 
3.1
Participation 
5

3.2
Benefits Due to Impaction Only 
6

3.3
Eligibility for Regular Severance Benefits 
6

3.4
Eligibility for Enhanced Severance Benefits 
6

3.5
Eligibility for Officer Group Severance Benefits 
6

3.6
Release Agreement 
6

3.7
Certain Employees Ineligible for Benefits 
7

 
ARTICLE IV
BENEFITS
 
4.1
Regular Severance Benefits 
7

4.2
Enhanced Severance Benefits 
8

4.3
Officer Group Severance Benefits 
9

4.4
Payment Date 
10

4.5
Suspension of Benefits 
11

4.6
No Duplication of Benefits 
11

4.7
Effect of Rehire 
11

 
 
i

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
 
Page
 
ARTICLE V
PLAN ADMINISTRATION
 
5.1
Plan Administration 
11

5.2
Claims Procedures 
12

 
ARTICLE VI
BINDING AGREEMENT
 
6.1
General 
14

 
ARTICLE VII
NOTICE
 
7.1
General 
14

 
ARTICLE VIII
AMENDMENT AND TERMINATION
 
8.1
General 
14

 
ARTICLE IX
ADOPTION BY AFFILIATES
 
9.1
Adoption by Affiliates 
15

 
ARTICLE X
MISCELLANEOUS
 
10.1
Withholding 
16

10.2
No Right of Assignment 
16

10.3
No Employment Contract 
16

10.4
Mitigation of Benefits 
16

10.5
Service of Process 
16

10.6
ERISA Plan 
16

10.7
Compliant Operation and Interpretation 
16

 

ii 

--------------------------------------------------------------------------------